IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0477-19

                            ISSAC WILLIAMS, Appellant

                                            v.

                               THE STATE OF TEXAS

           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTH COURT OF APPEALS
                           BEXAR COUNTY

      YEARY, J., filed a dissenting opinion in which WALKER and MCCLURE, JJ.,
joined.
                               DISSENTING OPINION

       Appellant was charged with, and tried for, the offense of continuous trafficking of

persons. TEX. PENAL CODE § 20A.03. He requested a lesser included offense instruction

on human trafficking, but the trial court denied his request. TEX. PENAL CODE § 20A.02.

The court of appeals reversed and remanded the case. But today, this Court reverses the

court of appeals decision on the ground that Appellant did not preserve his complaint

because his objection at trial was not sufficiently specific. See Majority Opinion at 16

(“[S]pecific to requests for lesser-included offenses, the defendant must point to evidence
                                                                               WILLIAMS ― 2

in the record that raises the lesser-included offense.”); id. at 23 (“Appellant did not point

to evidence that would support a valid, rational alternative to the greater offense.”).

       It is uncontested that Appellant lodged a timely request for what he wanted, and that

he obtained an adverse ruling. But because he did not, to the Court’s satisfaction, explain

why he thought himself legally entitled to the instruction—by pinpointing a factual basis

in the record for concluding that he was guilty only of the lesser-included offense—the

Court decides that his objection did not preserve his complaint. The Court concludes that

he failed to satisfy Rule 33.1(a)(1)(A) of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 33.1(a)(1)(A) (requiring as a condition of raising an appellate complaint that the

appellant have made an objection or request stating “the grounds for the ruling . . . sought

from the trial court with sufficient specificity to make the trial court aware of the

complaint”). I disagree.

       None of the cases that the Court cites robustly supports its holding. Most of them

merely articulate the circumstances under which a request for a lesser-included offense

instruction should be granted. Only a handful suggest that an appellant must have identified

an evidentiary basis for a requested jury instruction, and none of those cases involves a

request for a lesser-included offense instruction.

       The briefing the Court has received also fails to point to any authorities that compel

the Court’s holding. Neither the parties nor the amicus brief filed in this case have cited to

any Texas case holding that it is the defendant’s responsibility, when requesting a lesser-

included offense instruction, to inform the trial court of the specific evidence showing him
                                                                                         WILLIAMS ― 3

to be guilty only of the lesser-included offense. 1 And Rule 33.1(a)(1)(A) does not

necessarily embrace such a requirement.

        The Court cites the seminal case of Hall v. State, 225 S.W.3d 524, 536 (Tex. Crim.

App. 2007), as well as Hampton v. State, 109 S.W.3d 437, 440–41 (Tex. Crim. App. 2003),

and Flores v. State, 245 S.W.3d 432, 439 (Tex. Crim. App. 2008). Majority Opinion at 16–

18 & nn.38 & 39. But these cases simply spell out what the record must show before an

appellate court should hold that the trial court erred by failing to give a lesser-included

offense instruction; they do not purport to address issues of error preservation or the

adequacy of a defense request for an instruction. None purports to construe the scope of

Rule 33.1(a)(1)(A)’s requirement that the “grounds for the ruling that the complaining

party sought” be “stated . . . with sufficient specificity to make the trial court aware of the

complaint[.]” TEX. R. APP. P. 33.1(a)(1)(A).

        The very few cases that the Court cites to address the adequacy of a defendant’s

request for a jury instruction do not themselves involve lesser-included offense instructions

and are otherwise readily distinguishable. See Majority Opinion at 17 n.40. In Mays v.


        1
          My own independent research has revealed a handful of cases from other jurisdictions
that have addressed the question. At least one state, New Jersey, has long rejected the holding the
Court reaches today. See State v. Alexander, 233 N.J. 132, 142, 183 A.3d 903, 909 (2018) (“When
a defendant requests a lesser-included-offense charge, ‘the trial court is obligated, in view of
defendant’s interest, to examine the record thoroughly to determine if the rational-basis standard
has been satisfied.’”) (citing State v. Crisantos, 102 N.J. 265, 278, 508 A.2d 167, 174 (1986));
State v. Fowler, 239 N.J. 171, 188, 216 A.3d 152, 162 (2019) (same). Other courts, it must be
admitted, seem to suggest that some specificity is encouraged. See, e.g., United States v. Neiss,
684 F.2d 570, 572 (8th Cir. 1982) (observing that, in the Eighth Circuit, “there is a requirement of
calling the trial court’s attention to the specific fact situation that would warrant giving the lesser-
included offense instruction”); United States v. Lumpkins, 439 F.2d 494, 496 (D.C. Cir. 1970)
(“The showing of a rational basis for a simultaneous acquittal on the greater and conviction on the
lesser offense is usually fairly inferable from the evidence given or the nature of the fact situation,
and if not it should be specifically called to [the] attention of the trial judge.”). To my surprise, this
Court seems not to have squarely addressed the issue until now.
                                                                                 WILLIAMS ― 4

State, 318 S.W.3d 368, 383 (Tex. Crim. App. 2010), for example, the defendant requested

a jury instruction on the defensive issue of mistake of fact, but he never identified to the

trial court what “fact” he claimed to have been mistaken about which would have negated

his culpability for the offense. The Court held there that a request for a “general” instruction

on mistake of fact was insufficient to preserve error. Id. Because the instruction requested

in that case would have had to incorporate the specific “fact” about which the defendant

was mistaken, our holding in Mays was a sensible one. The trial court could not have known

how to fashion the instruction in the absence of information known only to the defendant.

But that precedent hardly compels the Court’s holding today. Nor did the Court in Mays

cite Rule 33.1(a)(1)(A) in support of its holding.

       The other case the Court cites today, Rogers v. State, 105 S.W.3d 630, 639–40 (Tex.

Crim. App. 2003), does not involve the factual specificity of a request or objection at all.

Instead, we held in Rogers that a requested jury instruction on “accident” did not provide

sufficient notice to the trial court that the defendant wanted an instruction on voluntary

conduct under Section 6.01(a) of the Penal Code. Id. at 639 & n.32 (citing TEX. PENAL

CODE § 6.01(a)). And the Court did not cite Rule 33.1(a)(1)(A) in Rogers either.

       If the Court is nevertheless going to rely by analogy on non-lesser-included offense

cases that do not explicitly address the degree of factual specificity that is required to

preserve a request for a jury instruction, I would call the Court’s attention to Chapman v.

State, 921 S.W.2d 694, 695 (Tex. Crim. App. 1996). There, addressing the adequacy of a

requested jury instruction pursuant to Article 38.23 of the Code of Criminal Procedure, the

Court observed that the request need not be “in perfect form” in order to preserve error for

appeal. TEX. CODE CRIM. PROC. art. 38.23. Rather, the Court explained, a “requested
                                                                                   WILLIAMS ― 5

charge must only be sufficient to call the trial court’s attention to the omission in the court’s

charge.” Chapman, 921 S.W.2d at 695. Appellant’s request in this case was more than

adequate to do that.

       On its face, Rule 33.1(a)(1)(A) makes no distinction between legal and factual

specificity. It requires only that the “grounds” for a request, objection, or motion be “stated

. . . with sufficient specificity to make the trial court aware of the complaint[.]” TEX. R.

APP. P. 33.1(a)(1)(A). The “ruling that [Appellant] sought from the trial court” was clear

enough: a lesser-included offense instruction. The “grounds” were specific enough too, in

my estimation.

       After requesting several lesser included offense instructions, including human

trafficking, Appellant’s counsel explained: “we believe that there is sufficient evidence for

the jury to look at any one of those theories and find a lesser-included, and we ask for those

charges to be—the lesser-included—.” The trial court judge then asked: “Is there—was

there any evidence elicited—and refresh my memory—that if he’s guilty of any offense,

he’s guilty of the lesser only and not the greater?” And counsel responded: “I believe there

was in substance.” 2 Appellant clearly believed that the evidence presented the jury with a

rational alternative to conviction for the greater offense and that the jury could therefore

have found him guilty only of the lesser-included offenses he requested, including human




       2
         The way I read this exchange, counsel directly and specifically answered the precise
question asked by the trial court judge. The judge seems to have asked: “was there any evidence”
supporting the lesser-included offense instruction? And counsel seems to have responded: “I
believe there was.” Although the trial court’s inquiry included the off-set phrase: “refresh my
memory”, that phrase did not necessarily call on Appellant’s counsel to identify specific evidence
raising a lesser-included offense. The trial court judge did not specifically say: “tell me what
evidence supports the giving of the instruction.”
                                                                                    WILLIAMS ― 6

trafficking. This was enough to apprise the trial court of both what Appellant wanted and

why he believed he was entitled to it.

       It might have been possible for the Court to carve out a middle ground in this case

where its disposition would be more compelling. The Court could have held that

Appellant’s request for a lesser-included offense instruction was at least sufficient to bring

its consideration into the realm of possible “law applicable to the case” under Article 36.14

of the Code of Criminal Procedure. See TEX. CODE CRIM. PROC. art. 36.14 (requiring the

trial court to “deliver to the jury . . . a written charge distinctly setting forth the law

applicable to the case”). After all, Appellant’s request at least alerted the trial court that he

was not making a strategic decision not to seek a lesser-included offense instruction. See

Tolbert v. State, 306 S.W.3d 776, 781 (Tex. Crim. App. 2010) (noting that the holding that

defensive instructions are not ordinarily considered “law applicable to the case” is because

defendants may or may not choose to invoke defensive matters, depending upon trial

strategy). 3 And having then held that the request concerned possible “law applicable to the

case,” Almanza’s “some harm” versus “egregious harm” dichotomy would be invoked. See

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on State’s mot. for

reh’g) (construing TEX. CODE CRIM. PROC. art. 36.19). And Appellant’s minimal request

would then be viewed as sufficient to avoid a complete procedural default (as might

otherwise be dictated by Tolbert), but it might be viewed by the Court as insufficiently


       3
         Cf. Chase v. State, 448 S.W.3d 6, 12 n.27 (Tex. Crim. App. 2014) (“We have declined to
apply the holding in Posey[v. State, 966 S.W.2d 57, 62 (Tex. Crim. App. 1998), that defensive-
issue jury instructions do not become law applicable to the case absent a request] in at least one
situation in which the trial-strategy rationale would not apply—when the trial court submits the
defensive issue in the jury charge on its own but the defensive instruction contains errors. Vega v.
State, 394 S.W.3d 514, 519–20 (Tex. Crim. App. 2013).”).
                                                                                         WILLIAMS ― 7

specific to require any more than an “egregious harm” analysis under Almanza. As I read

its opinion today, however, the Court does not attempt to carve out any such middle

ground. 4

        It is also not entirely clear to me whether the Court’s holding is limited to

circumstances in which the trial court expressly asks an appellant what evidence he thought

justified the lesser-included offense instruction (although that is not exactly what the trial

court judge asked here), or whether its holding is more categorical, requiring greater factual

specificity in all cases involving defense requests for lesser-included offense instructions.

See Majority Opinion at 19–20, 22–23. This ambiguity is bound to create confusion within

the bench and bar and to stimulate needless further litigation in this area until it is resolved.

Either way, I agree with the court of appeals that Appellant adequately preserved his

complaint for a “some harm” Almanza analysis on appeal (assuming that the failure to give

the instruction was, indeed, erroneous).

        Finally, the Court declares that it need not address State’s other grounds for review

in this case. Majority Opinion at 13. But because I disagree with the Court’s conclusion

that Appellant’s request was not specific enough to preserve error, I would not fail to

address the State’s other grounds. I would address them.

        Because the Court does not, I respectfully dissent.

FILED:                          May 26, 2021
        4
          This middle ground, it seems to me, might resemble the approach applied by the Eighth
Circuit, whereby the failure to specify supporting evidence does not completely prevent review of
the denial of the instruction, but instead calls for it to be reviewed only for “plain error.” See United
States v. Lincoln, 630 F.2d 1313, 1321 (8th Cir. 1980) (“We agree with the reasoning of the United
States Court of Appeals for the District of Columbia Circuit with regard to the requirement of
calling attention to the specific fact situation that would require giving the lesser included offense
instruction. In Lincoln's case no such argument or presentation was made to the district court.
Accordingly, we review the failure to give the instruction under the ‘plain error’ standard.”).
          WILLIAMS ― 8

PUBLISH